Exhibit 10.22

EXECUTION COPY

FORM OF STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of December 21,
2009 by and between Limelight Networks, Inc., a Delaware corporation (“Parent”)
and the undersigned Stockholder (the “Stockholder”) of EyeWonder, Inc., a
Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, Parent, the Company, Elvis Merger Sub One Corporation, a Delaware
corporation and a direct, wholly-owned subsidiary of Parent (“Merger Sub One”),
Elvis Merger Sub Two LLC, a Delaware limited liability company and a direct,
wholly-owned subsidiary of Parent (“Merger Sub Two” and together with Merger Sub
One, the “Merger Subs”), John Vincent, as stockholder representative and
Deutsche Bank National Trust, as Escrow Agent have entered into an Agreement and
Plan of Merger of even date herewith (the “Merger Agreement”), which provides
for, among other things, and as a single integrated transaction, the merger of
Merger Sub One with and into the Company in accordance with the applicable
provisions of the DGCL. As soon as practicable following the First Step Merger,
Parent will cause the Company to merge with and into Merger Sub Two, with Merger
Sub Two continuing as the surviving entity (the “Second Step Merger” and, taken
together with the First Step Merger, the “Merger”).

WHEREAS, the Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of that
number of shares of the outstanding capital stock of the Company, and the holder
of options and warrants to purchase such number of shares of capital stock of
the Company, in each case, as set forth on the signature page of this Agreement.

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Stockholder and Parent shall execute and deliver a voting agreement (“Voting
Agreement”) dated as of even date herewith.

WHEREAS, as a condition and inducement to the willingness of Parent, Merger Sub
One and Merger Sub Two to enter into the Merger Agreement, the Stockholder (in
the Stockholder’s capacity as such) has agreed to enter into this Agreement and
to execute the Stock Power attached hereto as Exhibit A.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

SECTION 1

SALE

1.1 Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Beneficially Owned,” “Beneficial Owner” and “Beneficial Ownership” have the
meanings set forth in Rule 13d-3 promulgated under the Securities Act.

(b) “Option Commencement Date” shall mean the earlier to occur of (i) such date
and time as the Company shall have terminated the Merger Agreement pursuant to
Sections 9.1(l) thereof or (ii) such date and time as the Stockholder shall have
materially breached any of its obligations under the Voting Agreement.



--------------------------------------------------------------------------------

(c) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

(d) “Shares” shall mean (i) all equity securities of the Company (including all
shares of Company Common Stock, Company Preferred Stock and all Company Options,
Company Warrants and other rights to acquire shares of Company Common Stock)
owned by the Stockholder as of the date hereof, and (ii) all additional equity
securities of the Company (including all additional shares of Company Common
Stock, Company Preferred Stock and all additional Company Options, Company
Warrants and other rights to acquire shares of Company Common Stock) of which
the Stockholder acquires ownership during the period from the date of this
Agreement through the Termination Date (including by way of stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares and
the like).

(e) “Termination Date” shall mean the earliest to occur of (i) such date and
time as the Merger Agreement shall have been validly terminated pursuant to
Article IX (other than a termination pursuant to Sections 9.1(l) thereof),
(ii) such date and time as the Merger shall become effective in accordance with
the terms and provisions of the Merger Agreement or (iii) such date and time as
the Closing shall have occurred.

(f) “Transfer” A Person shall be deemed to have effected a “Transfer” of a Share
if such person directly or indirectly (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer, tender of or disposition of such Share or any
interest therein.

1.2 Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, from the Option Commencement Date until the Termination Date, Parent
may exercise an option (the “Parent Option”) to purchase up to all of the Shares
then Beneficially Owned by the Stockholder by delivering a Parent Option Notice
in the form attached hereto as Exhibit B to the Company. If Parent shall deliver
a Parent Option Notice, Parent shall purchase, and the Stockholder shall sell,
that number of Shares set forth in the Parent Option Notice for the following
consideration (collectively, the “Parent Option Consideration”):

(i) an amount in cash per share (the “Per Share Price”) that is equal to the
portion of the Merger Consideration that would have been payable to the
Stockholder at the closing of the Merger, assuming for this purpose that all of
Revenue Shares and EBITDA Shares are paid in full and that the Final Adjusted
Cash Consideration is equal to Sixty-Two Million Dollars ($62,000,000), for each
share of Company Common Stock set forth in the Parent Option Notice;

(ii) the Per Share Price for each share of Company Series A Preferred Stock and
Company Series B Preferred Stock set forth in the Parent Option Notice on an
as-converted basis as if such shares had been converted into shares of Company
Common Stock;

(iii) the Per Share Price less the applicable exercise price for each Company
Option set forth in the Parent Option Notice; and

(iv) the Per Share Price less the applicable exercise price for each Company
Warrant set forth in the Parent Option Notice.

 

-2-



--------------------------------------------------------------------------------

(b) Within two Business Days following its receipt of the Parent Option Notice,
the Stockholder shall exercise each Company Option set forth in the Parent
Option Notice in accordance with the terms of the Company Stock Option Plan.
Within two Business Days of its receipt of the Parent Option Notice, the
Stockholder shall convert each Company Warrant into shares of Company Capital
Stock in accordance with the applicable warrant agreement. From the date of this
Agreement until the Termination Date, the Stockholder shall not exercise or
convert any Company Options or Company Warrants pursuant to any cashless or net
exercise provisions that may be applicable to such Company Options or Company
Warrants (including for the avoidance of debt, Company Options or Company
Warrants converted or exercised to satisfy the Stockholder’s obligations
pursuant to the previous sentence).

SECTION 2

CLOSING DATE AND DELIVERY

2.1 Closing.

The purchase and sale of the Shares shall take place at a closing (which is
referred to in this Agreement as a “Closing”). The Closing shall take place at
the offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation 650
Page Mill Road, Palo Alto, California 94304, at 10:00 a.m. local time on the
date that is five (5) Business Days after the delivery of the Parent Option
Notice; provided, however that, if the Closing would occur after the
consummation of an Acquisition Proposal, the Closing shall occur on the Business
Day prior to the consummation of an Acquisition Proposal.

2.2 Delivery. At the Closing, the Stockholder shall deliver to Parent the
Company Stock Certificates representing the Shares against payment of the Parent
Option Consideration, by wire transfer in accordance with the Stockholder’s
instructions.

SECTION 3

TRANSFER OF SHARES

3.1 Transfer Restrictions. Until the Termination Date, the Stockholder shall not
Transfer (or cause or permit the Transfer of) any of the Shares, or enter into
any agreement relating thereto, except by (i) selling already-owned Shares
either to pay the exercise price upon the exercise of a Company Option or to
satisfy the Stockholder’s tax withholding obligation upon the exercise of a
Company Option, in each case as permitted by any Company Stock Option Plan or
(ii) transferring Shares to Affiliates, immediate family members, a trust
established for the benefit of Stockholder and/or for the benefit of one or more
members of the Stockholder’s immediate family or upon the death of the
Stockholder or charitable organizations or in connection with, or solely for the
purpose of, personal tax-planning, provided that, as a condition to such
Transfer, the recipient agrees to be bound by this Agreement. Any Transfer, or
purported Transfer, of Shares in breach or violation of this Agreement shall be
void and of no force or effect.

3.2 Transfer of Voting Rights. The Stockholder shall not deposit (or cause or
permit the deposit of) any Shares in a voting trust or grant any proxy or enter
into any voting agreement or similar agreement in contravention of the
obligations of the Stockholder under this Agreement with respect to any of the
Shares.

 

-3-



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATION AND WARRANTIES OF THE STOCKHOLDER

4.1 Power; Binding Agreement. The Stockholder has full power and authority to
execute and deliver this Agreement and the Stock Power, to perform the
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms.

4.2 No Conflicts. None of the execution and delivery by the Stockholder of this
Agreement, the performance by the Stockholder of its obligations hereunder or
the consummation by the Stockholder of the transactions contemplated hereby will
(i) result in a violation or breach of any agreement to which the Stockholder is
a party or by which the Stockholder may be bound, including any voting agreement
or voting trust, or (ii) violate any order, writ, injunction, decree, judgment,
order, statute, rule, or regulation applicable to the Stockholder.

4.3 Ownership of Shares. The Stockholder (i) is the sole beneficial owner of the
shares of Company Capital Stock set forth on the signature page of this
Agreement, all of which are free and clear of any liens, security interests,
pledges or options, proxies, voting trusts or agreements, understandings or
agreements, or any other rights or encumbrances whatsoever (“Encumbrances”)
(except any Encumbrances arising under securities laws or arising hereunder),
(ii) except as set forth on the signature page to this Agreement, does not own,
beneficially or otherwise, any securities of the Company other than the Shares
and (iii) has not entered into any contract (written or otherwise) relating to
the issuance, sale or transfer of the Shares.

4.4 Voting Power. The Stockholder has sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement.

4.5 No Finder’s Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Stockholder.

4.6 Reliance by Parent. The Stockholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement.

SECTION 5

TERMINATION

From and after the Termination Date, this Agreement shall terminate and there
shall be no liability or obligation on the part of Parent or the Stockholder;
provided, however, that each party hereto shall remain liable for any breaches
of this Agreement that occurred prior to its termination; and provided further,
however, that, the provisions of Article VI (Miscellaneous) and this Article V
(Termination) shall survive any termination of this Agreement pursuant to the
terms of this Article V (Termination).

 

-4-



--------------------------------------------------------------------------------

SECTION 6

MISCELLANEOUS

6.1 Fiduciary Duties. The parties acknowledge that this Agreement is entered
into by the Stockholder in his, her or its capacity as owner of the Shares and
that nothing in this Agreement shall in any way restrict or limit any director
or officer of the Company from taking any action in his capacity as a director
or officer of the Company that is necessary or appropriate for him to carry out
his obligations as a director or officer of the Company, including, without
limitation, participating in his capacity as such in any discussions or
negotiations in accordance with Section 5.3 of the Merger Agreement. It is
expressly understood and agreed by the parties hereto that, if the Stockholder
is a Trustee of a Trust, (i) this Agreement is executed and delivered by the
Stockholder not in his individual capacity but solely as Trustee of such Trust
in the exercise of the power and authority conferred and vested in him as
Trustee; (ii) each of the representations, undertakings and agreements made
herein by a Trustee is made and intended not as a personal representation,
undertaking and agreement of the Trustee but is made and intended for the
purpose of binding the Trustee only in his capacity as trustee of such Trust;
(iii) nothing contained herein shall be construed as creating any liability on
the part of a Trustee, individually or personally, to perform any covenant of
the Stockholder either expressed or implied contained herein other than in his
capacity as trustee of such Trust and out of and to the extent of the assets of
such Trust; and (iv) under no circumstances shall a Trustee be personally liable
for the payment of any indebtedness or expense of such Trust or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Stockholder under this Agreement, or otherwise, except
out of and to the extent of the assets of such Trust and not out of the personal
assets of such Trustee.

6.2 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event that any provision of this Agreement or the application thereof, becomes
or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect and the application of such provision to other persons or circumstances
will be interpreted so as reasonably to effect the intent of the parties hereto.
The parties further agree to negotiate in good faith to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such void or
unenforceable provision.

6.3 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by operation of law or otherwise by either of the parties without prior
written consent of the other.

6.4 Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance.

6.5 Specific Performance; Injunctive Relief. The parties hereto agree that
Parent shall be irreparably harmed and that there shall be no adequate remedy at
law for a violation of any of the covenants or agreements of the Stockholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity.

 

-5-



--------------------------------------------------------------------------------

6.6 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice); provided, however, that notices sent by
mail will not be deemed given until received:

If to Parent:

Limelight Networks, Inc.

2220 W. 14th Street

Tempe, AZ 85281

Attention: Philip C. Maynard,

                 Senior Vice President, Chief Legal Officer and Secretary

Telephone: 602-850-4815

Facsimile: 602-850-4915

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: Mark Reinstra

Telephone: 650-320-4566

Facsimile: 650-493-6811

If to the Stockholder:

EyeWonder, Inc.

229 Peachtree Street NE

International Tower, Suite 1700

Atlanta, GA 30309

Attention: Jerome F. Connell, Jr.

Facsimile No.: (678) 623-0369

with a copy to:

Kilpatrick Stockton LLP

1100 Peachtree Street, NE

Suite 2800

Atlanta, GA 30309-4530

Attention: W. Benjamin Barkley

Facsimile No.: (404) 541-3121

 

-6-



--------------------------------------------------------------------------------

6.7 Confidentiality. The Stockholder shall not issue any statement or
communication to any third Person (other than their representatives that are
bound by confidentiality restrictions) regarding the subject matter of this
Agreement or the transactions contemplated hereby, including, if applicable, the
termination of this Agreement and the reasons therefore, without the consent of
Parent. Parent shall not issue any statement or communication to any third
Person (other than its representatives that are bound by confidentiality
restrictions) regarding the subject matter of this Agreement or the transactions
contemplated hereby, including, if applicable, the termination of this Agreement
and the reasons therefore, without first consulting the Stockholder, except that
this restriction shall be subject to Parent’s and its Affiliates’ obligation to
comply with applicable securities Laws and the rules of Nasdaq.

6.8 No Waiver. The failure of either party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

6.9 No Third Party Beneficiaries. This Agreement is not intended to, and shall
not, confer upon any person other than the parties hereto any rights or remedies
hereunder.

6.10 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware as applied to agreements entered into and performed
entirely in the State of Delaware by residents thereof, without regard to any
provisions thereof relating to conflicts of laws among different jurisdictions.

6.11 Submission to Jurisdiction. Each of the parties hereto irrevocably consents
to the exclusive jurisdiction and venue of any court in the State of Delaware
and agrees that any action involving any equitable claim shall be brought
exclusively in the Delaware Court of Chancery, in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by the laws
of the State of Delaware for such persons and waives and covenants not to assert
or plead any objection which they might otherwise have to such jurisdiction,
venue and such process. Each party agrees not to commence any legal proceedings
related hereto except in such courts.

6.12 Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

6.13 Entire Agreement. This Agreement and the Stock Power constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings both written and oral, between
the parties with respect to the subject matter hereof.

6.14 Interpretation.

(a) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
As used in this Agreement, the term “affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act.

 

-7-



--------------------------------------------------------------------------------

(b) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect the meaning or interpretation of this Agreement.

6.15 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses.

6.16 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

6.17 No Obligation to Exercise Options or Warrants. Notwithstanding any
provision of this Agreement to the contrary, nothing in this Agreement shall
obligate the Stockholder to exercise any Company Option, Company Warrants or
other right to acquire shares of Company Common Stock.

6.18 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

LIMELIGHT NETWORKS, INC.     STOCKHOLDER By  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Name:  

 

      Shares beneficially owned as of the date hereof:                       
shares of Company Common Stock                        shares of Company Series A
Preferred Stock                        shares of Company Series B Preferred
Stock                        shares of Company Common Stock issuable upon
exercise of outstanding options                        shares of Company Common
Stock issuable upon exercise of outstanding warrants



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER AND ASSIGNMENT

SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Stock Purchase Agreement dated
as of [—], 2009, the undersigned hereby sells, assigns and transfers unto
                                        ,                                  the
number of shares of Common Stock and/or Preferred Stock of EyeWonder, Inc., a
Delaware corporation, standing in the undersigned’s name on the books of said
corporation represented by certificate number set forth below delivered
herewith, and does hereby irrevocably constitute and appoint
                     as attorney-in-fact, with full power of substitution, to
transfer said stock on the books of said corporation.

 

     Number of Shares    Certificate Number

Common Stock

     

Series A Preferred Stock

     

Series B Preferred Stock

     

Dated:

 

 

(Signature)

 

(Print Name)

 

(Spouse’s Signature, if any)

 

(Print Name)

This Assignment Separate From Certificate was executed in conjunction with the
terms of a Stock Purchase Agreement between the above assignor and the above
corporation, dated as of                     .

Instruction: Please do not fill in any blanks other than the signature and name
lines.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PARENT OPTION NOTICE

Stockholder:

Limelight Networks, Inc. hereby exercises its option pursuant to the Stock
Purchase Agreement entered by and between Limelight Networks, Inc. and
Stockholder dated as of December 21, 2009 (the “Stock Purchase Agreement”) to
purchase the number of shares of the Common Stock and/or Preferred Stock of
EyeWonder, Inc. beneficially owned by you set forth below for the consideration
set forth below, calculated in accordance with the Stock Purchase Agreement.

 

     Number of Shares    Per Share Consideration

Company Common Stock

     

Series A Preferred Stock

     

Series B Preferred Stock

     

Dated:

 

Limelight Networks, Inc. By:  

 

Name:   Title  

 

-2-